


Exhibit 10.7.5
PERFORMANCE RESTRICTED STOCK AWARD AGREEMENT
UNDER THE MERCURY SYSTEMS, INC.
2005 STOCK INCENTIVE PLAN
Name of Grantee:
No. of Shares:     
Grant Date:
Final Acceptance Date:
Pursuant to the Mercury Systems, Inc. 2005 Stock Incentive Plan (the “Plan”) as
amended through the date hereof, Mercury Systems, Inc. (the “Company”) hereby
grants a Restricted Stock Award (an “Award”) to the Grantee named above. Upon
acceptance of this Award, the Grantee shall receive the number of shares of
Common Stock, par value $0.01 per share (the “Stock”), of the Company specified
above, subject to the restrictions and conditions set forth herein and in the
Plan.
1.Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by (i) signing and
delivering to the Company a copy of this Award Agreement and (ii) delivering to
the Company a stock power endorsed in blank. Upon acceptance of this Award by
the Grantee, the shares of Restricted Stock so accepted shall be issued and held
by the Company’s transfer agent in book entry form, and the Grantee’s name shall
be entered as the shareholder of record on the books of the Company. Thereupon,
the Grantee shall have all the rights of a shareholder with respect to such
shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified in Paragraph 2 below.
2.    Restrictions and Conditions.
(a)    Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.
(b)    Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.
(c)    If Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason (including death) prior
to vesting of shares of Restricted Stock granted herein, all non-vested shares
shall be automatically forfeited to the Company.
3.    Vesting of Restricted Stock. The restrictions and conditions in
Paragraph 2 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 2 shall lapse only with respect to the
number of shares of Restricted Stock specified as vested on such date.


[insert performance vesting schedule]






4.    Dividends. Dividends on Shares of Restricted Stock shall be paid currently
to the Grantee.
5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 3 of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
6.    Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
7.    Tax Withholding. The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Grantee may elect to have
the required minimum tax withholding obligation satisfied, in whole or in part,
by (i) authorizing the Company to withhold from shares of Stock to be issued, or
(ii) transferring to the Company, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.
8.    Miscellaneous.
(a)    Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Grantee at the address set forth below, or
in either case at such other address as one party may subsequently furnish to
the other party in writing.
(b)    This Agreement does not confer upon the Grantee any rights with respect
to continuation of employment by the Company or any Subsidiary.
MERCURY SYSTEMS, INC.
By:        
Title:
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
Dated:                
Grantee’s Signature


Grantee’s name and address:

Performance Restricted Stock Award Agreement - General